Citation Nr: 0738769	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  94-04 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.

2.  Entitlement to service connection for cataracts, to 
include as secondary to exposure to Agent Orange.

3.  Entitlement to service connection for a tumor of the 
back, to include as secondary to exposure to Agent Orange.

4.  Entitlement to service connection for loss of teeth and 
periodontitis.

5.  Entitlement to special monthly compensation for loss of 
use of a creative organ.

6.  Entitlement to concurrent receipt of compensation and 
pension benefits.

7.  Entitlement to separate ratings for post-traumatic stress 
disorder (PTSD) and bipolar disorder with personality traits.

8.  Entitlement to an effective date earlier than July 2, 
1997, for the grant of service connection for psychiatric 
disabilities.

9.  Entitlement to an effective date earlier than April 3, 
1998, for the award of special monthly pension at the 
housebound rate. 

10.  Entitlement to an initial disability rating in excess of 
30 percent for degenerative arthritis of the right knee 
causing limitation of motion. 

11.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative arthritis of the right knee 
causing instability.   

12.  Entitlement to a disability rating in excess of 20 
percent for residuals of a fracture of the right foot 
involving traumatic arthritis, limitation of motion, and 
acquired pes cavus, for the period prior to May 31, 2000.

13.  Entitlement to a disability rating in excess of 30 
percent for residuals of a fracture of the right foot 
involving traumatic arthritis, limitation of motion, and 
acquired pes cavus, for the period since May 31, 2000.

14.  Entitlement to a compensable disability rating for 
presternal dermatitis of the scalp.

15.  Entitlement to special monthly pension based on the need 
for aid and attendance.

16.  Entitlement to service connection for diverticulosis and 
internal hemorrhoids (claimed as intestinal polyps and 
bleeding).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which adjudicated the issues on appeal. 

The veteran testified at a hearing held before the 
undersigned Acting Veterans Law Judge at the RO in April 
2007.  A transcript of that hearing has been associated with 
the claims file.  The Board notes that although the veteran 
is represented by a service organization, he chose to 
respresent himself during this hearing, as reflected in the 
transcript.  

The issue of entitlement to special monthly pension based on 
the need for aid and attendance as well as the issue of 
entitlement to service connection for diverticulosis and 
internal hemorrhoids is addressed in the REMAND portion of 
the decision below and are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  There is no evidence of a diagnosis or any current 
existing chronic disability involving the veteran's hips.

2.  The veteran served in Vietnam during the Vietnam era.

3.  Cataracts were first diagnosed many years after service 
and have not been linked by competent medical evidence to 
service.

4.  A lump on the veteran's back, identified as a sebaceous 
cyst, was first diagnosed many years after service and has 
not been linked by competent medical evidence to service.

5.  There is no evidence that the veteran ever experienced 
dental trauma in service, or that he has a disability 
involving impairment of the mandible, loss of a portion of 
the ramus, or loss of a portion of the maxilla.

6.  There is no medical evidence that the veteran has loss of 
use of a creative organ.

7.  On July 2, 1997, the RO received the veteran's claim of 
entitlement to service connection for a psychiatric 
disability. 

8.  On July 27, 2000, the veteran filed a claim for special 
monthly pension.

9.  The veteran did not met the criteria for special monthly 
pension at the housebound rate until April 3, 1998. 

10.  The veteran's degenerative arthritis of the right knee 
is manifested by slight instability, and motion between zero 
and 20 degrees of extension and between 85 and 140 degrees of 
flexion.

11.  Prior to May 31, 2000, the veteran's residuals of a 
fracture of the right foot involving traumatic arthritis, 
limitation of motion, and acquired pes cavus were manifested 
by slight limitation of motion of the right ankle, with 
muscle strength of 5/5 with all movement except for 4/5 
strength with eversion.  

12.  Since May 31, 2000, the veteran's residuals of a 
fracture of the right foot involving traumatic arthritis, 
limitation of motion, and acquired pes cavus have been 
manifested by some limitation of motion of the right ankle, 
but not ankylosis, with muscle strength of 5/5 for all toes.  

13.  The veteran's presternal dermatitis of the scalp is 
inactive. 


CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Cataracts were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

3.  A tumor of the back was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  The criteria for entitlement to service connection for a 
dental disorder (loss of teeth and periodontitis) for 
purposes of compensation have not been met.  38 U.S.C.A. §§ 
1110, 1712 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.381, 4.150, 17.161 (2007).

5.  The criteria for special monthly compensation based on 
the loss of use of a creative organ have not been met.  38 
U.S.C.A. §§ 1110, 1114(k) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.350(a), 4.115b, Diagnostic Code 7522 (2007).

6.  Concurrent receipt of VA compensation and pension 
benefits is precluded by law.  38 U.S.C.A. § 5304(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.700 (2007).

7.  Separate ratings for PTSD and bipolar disorder with 
personality traits is precluded by law.  38 C.F.R. § 4.14 
(2007).

8.  The criteria for an effective earlier than July 2, 1997, 
for the grant of service connection for psychiatric 
disabilities have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.400 (2007).

9.  The criteria for an effective date earlier than April 3, 
1998, for special monthly pension at the housebound rate have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.400, 3.401 (2007).

10.  The criteria for an initial disability rating in excess 
of 30 percent for degenerative arthritis of the right knee 
causing limitation of extension have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261 (2007).

11.  The criteria for a separate 10 percent initial rating 
for degenerative arthritis of the right knee causing 
limitation of flexion have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003, 5260 (2006).

12.  The criteria for an initial disability rating in excess 
of 10 percent for degenerative arthritis of the right knee 
causing instability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2007).

13.  The criteria for a disability rating in excess of 20 
percent for residuals of a fracture of the right foot 
involving traumatic arthritis, limitation of motion, and 
acquired pes cavus have not been met for the period prior to 
May 31, 2000.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 5278, 
5284 (2007).

14.  The criteria for a disability rating in excess of 30 
percent for residuals of a fracture of the right foot 
involving traumatic arthritis, limitation of motion, and 
acquired pes cavus have not been met for the period since May 
31, 2000.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 5284 (2007).

15.  The criteria for a compensable disability rating for 
presternal dermatitis of the scalp have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Code 7806 (effective prior to August 30, 2002); 
4.118, Diagnostic Code 7806 (effective since August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Bilateral Hip Disability

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases may be presumed to have 
been incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran's service medical records make no reference to 
hip problems, thereby providing evidence against the claim.  
Struck v. Brown, 9 Vet. App. 145 (1996).  More importantly, 
however, none of the post-service medical records establishes 
that the veteran has a current disability involving either 
hip.  Of particular relevance, X-rays performed by VA in 
August 2005 revealed that both hips were normal.  In short, 
both the service and post-service medical records make no 
reference to a disability involving either hip. 

Since there is no medical evidence of a current disability 
involving the veteran's hips, his claim must be denied.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability); Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) (holding that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).

In addition to the medical evidence, the Board has also 
considered lay statements provided by the veteran, including 
testimony at two personal hearings.  Unfortunately, since the 
veteran is not competent to offer a medical opinion 
concerning the presence of an orthopedic disability, his 
statements alone are insufficient to prove his claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991) (laypersons are not 
competent to render medical opinions).  Even were the Board 
to assume purely for the sake of argument that he is 
competent in this regard, his contentions are still 
outweighed by the medical records, none of which includes a 
diagnosis concerning either hip.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a bilateral hip disability.  As the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  Accordingly, the appeal is denied.

II.  Service Connection for Cataracts

The veteran claims that he developed cataracts on both eyes 
as a result of exposure to herbicides while stationed in 
Vietnam.  Under VA regulation, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed in 
38 C.F.R.  § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, such as Agent 
Orange, unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  See 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, diabetes mellitus, type II, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lungs, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  See 38 C.F.R. § 3.309(e) (emphasis added).

In other words, service connection may be presumed for 
residuals of Agent Orange exposure by showing two elements.  
First, a veteran must show that he served in the Republic of 
Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R.  § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  

In this case, the record shows that the veteran served in the 
Republic of Vietnam during the Vietnam era.  However, since 
cataracts are not included in the list of presumptive 
diseases under C.F.R. § 3.309(e), service connection on 
presumptive basis due to Agent Orange exposure is not 
warranted.

However, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Unfortunately, service connection for cataracts is also not 
warranted on a direct basis.  The veteran's service medical 
records make no reference to cataracts, thereby providing 
evidence against the claim.  Struck, 9 Vet. App. at 147.  
Indeed, VA treatment records show that the veteran was first 
diagnosed with cataracts in 1997, approximately 27 years 
after his separation from active duty.  This 27-year lapse 
between service and the onset of cataracts provides 
compelling evidence against his claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability).

The Board also reviewed numerous VA outpatient and private 
treatment records dated from 1997 to 2006, several of which 
refer to the veteran's cataracts.  The Board emphasizes, 
however, that none of these records includes a medical 
opinion concerning the etiology or date of onset of this 
condition.  In other words, these reports do not include a 
medical opinion relating the veteran's cataracts to service, 
thereby providing evidence against the claim.  Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

In addition to the medical evidence, the Board has considered 
the veteran's own lay statements, including testimony 
presented at his hearings.  Unfortunately, since the veteran 
is not competent to offer a medical opinion concerning the 
etiology of his cataracts, his statements alone are 
insufficient to prove his claim.  See Grottveit and  
Espiritu, both supra.  In any event, even assuming for 
discussion purposes that the veteran is competent to testify 
concerning any visual disturbance, which may be related to 
cataracts, the Board finds that his lay statements in support 
of his claim are outweighed by the medical evidence of 
record, which clearly shows that this condition was first 
identified many years after service and has not been linked 
by competent medical evidence to service.  See Barr, supra.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for cataracts.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt.  
However, because the preponderance of the evidence is against 
the veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.

III.  Service Connection for a Tumor of the Back

The veteran claims that he developed a tumor on his back as a 
result of Agent Orange exposure in service.  As an initial 
matter, the Board notes that service connection has been 
granted for tinea corposis, which involves his back, after he 
was diagnosed with seborrheic keratosis on his back and 
torso.  This claim, however, only deals with the veteran's 
claim of entitlement to service connection for a tumor of the 
back.  

A VA outpatient treatment record dated in April 1988 shows 
that a lump on the veteran's back was identified as a 
sebaceous cyst.  Since a sebaceous cyst is not included in 
the list of presumptive diseases at 3.309(e), service 
connection on a presumptive basis due to Agent Orange 
exposure is not warranted.

Service connection for the veteran's sebaceous cyst is also 
not warranted on a direct basis, as this condition was first 
diagnosed many years after service and has not been linked by 
competent medical evidence to service.  In this regard, the 
veteran's service medical records, including a separation 
examination report dated in July 1970, make no reference to a 
cyst or lump on the veteran's back.  These records therefore 
provide evidence against the claim.  Struck, 9 Vet. App. at 
147.

In fact, this condition was first noted in the April 1998 VA 
outpatient treatment record, approximately 28 years after 
service.  The Board emphasizes that none of the medical 
records in the claims file includes a medical opinion 
concerning the etiology or date of onset of this condition.  
In short, the service and post-service medical records show 
that the veteran's sebaceous cyst was first diagnosed many 
years after service with no medical opinion relating it to 
service, to include Agent Orange exposure therein. See Maxson 
and Maggitt, both supra.  Thus, the medical records only 
provide evidence against the claim.

Indeed, the only evidence relating the veteran's sebaceous 
cyst to service involves his testimony and written statements 
in support of his claim.  The Board notes that the veteran is 
competent to discuss the observable aspects of his cyst.  See 
Barr, supra.  Nevertheless, his assertions concerning the 
etiology of this condition are significantly outweighed by 
the medical evidence which clearly shows that this condition 
had its onset many years after service, with no medical 
evidence relating it to service, to include Agent Orange 
exposure therein.

In light of these findings, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a tumor of the back.  
38 U.S.C.A. § 5107(b).  Hence, the appeal is denied.

IV.  Service Connection for Loss of Teeth and Periodontitis

The veteran claims that he developed periodontitis and lost 
several teeth as a result of grinding his teeth at night due 
to his service-connected PTSD and bipolar disorder.  Thus, he 
claims that his loss of teeth and periodontitis are secondary 
to his service-connected psychiatric disability.  See 
38 C.F.R. § 3.310 (2007) (when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation).

VA compensation, however, is only available for certain types 
of dental and oral conditions listed under 38 C.F.R. § 4.150, 
such as impairment of the mandible, loss of a portion of the 
ramus, and loss of a portion of the maxilla.  Compensation is 
available for loss of teeth only if such is due to loss of 
substance of body of maxilla or mandible, which has not been 
shown in this case.

Otherwise, a veteran may be entitled to service connection 
for dental conditions including treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease, for the sole purposes of receiving VA 
outpatient dental services and treatment, if certain criteria 
are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  In 
this case, however, the veteran is only seeking VA 
compensation for a dental condition.

The veteran does not meet the criteria for compensation for a 
dental condition, as he has presented no evidence involving 
impairment of the mandible, loss of a portion of the ramus, 
or loss of a portion of the maxilla.  The record shows that 
the veteran's dental problems include periodontitis and 
extraction of tooth #31, both of which occurred many years 
after service.  As the veteran does not have one of the 
dental disorders listed under 38 C.F.R. § 4.150, there is no 
basis to award compensation.

The Board thus finds that the preponderance of the evidence 
is against the veteran's claim of entitlement to compensation 
for a dental disorder involving loss of teeth and 
periodontitis.  Since the veteran's claim only involves 
entitlement to compensation benefits, with Board will not 
consider whether he is entitled to VA outpatient dental 
treatment for a dental disorder.  Hence, the appeal is 
denied.

V.  Entitlement to Special Monthly 
Compensation for Loss of Use of a 
Creative Organ

Under the applicable criteria, special monthly compensation 
under the provisions of 38 U.S.C.A. § 1114(k) is payable if a 
veteran, as the result of service-connected disability, has 
suffered the anatomical loss or loss of use of one or more 
creative organs.  38 C.F.R. § 3.350(a).  Although section 
3.350(a) primarily discusses loss or loss of use of the 
testicles, loss of use of a creative organ can be established 
by loss of erectile power.  See 38 C.F.R. § 4.115b, 
Diagnostic Code (DC) 7522 (2007).

The veteran in this case is not claiming that he lost a 
testicle or that he experiences loss of erectile power.  
Rather, he argues that his brain, which has been effected by 
his service-connected PTSD and bipolar disorder, should be 
recognized as a creative organ.  This kind of argument, 
however, has been considered and rejected by the General 
Counsel of the VA. 

In a precedential opinion, the General Counsel explained that 
"Congress intended the term 'creative organs' in section 
1114(k) to mean procreative, or reproductive, organs."  The 
General Counsel added that "Congress intended the term to 
mean something other than the literal combination of the 
ordinary meanings of the constituent words.  A literal 
combination of the ordinary meanings of 'organ' and 
"creative" would result in the provision's application to 
any organ that creates something.  VAOPGCPREC 2-2000

The opinion further explained: "Virtually every human organ 
can be said to be creative in the ordinary sense.  Every 
organ can be said to create the state resulting from its 
proper functioning.  Yet, because Congress specified not just 
organs, but rather 'creative organs,' it must have intended 
the provision to apply to only certain organs.  To conclude 
otherwise would render the word 'creative' superfluous.  See 
2A Norman J. Singer, Sutherland Statutory Construction, 
§ 46.06 (5th ed. 1992)('[a] statute should be construed so 
that effect is given to all its provisions, so that no part 
will be inoperative or superfluous')."  VAOPGCPREC 2-2000

In light of this opinion by the General Counsel, the Board 
finds that the veteran's claim of entitlement to special 
monthly compensation for loss of use of a creative organ must 
be denied as a matter of law.  In other words, because the 
disposition of this claim is based on the law and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

VI.  Entitlement to Concurrent Receipt of 
VA Compensation and Pension Benefits

The law states that not more than one award of pension, 
compensation, or emergency officers' regular or reserve 
retirement pay will be made concurrently to any person based 
on his own service, except as provided with respect to naval 
pension and a waiver of retirement pay.  See 38 U.S.C.A. § 
5304(a); 38 C.F.R.        § 3.700.

In March 1995, the RO granted the veteran nonservice-
connected pension benefits.  After it was determined that his 
service-connected disabilities had worsened, the veteran was 
granted the greater benefit of compensation, effective July 
1997.  The veteran thus elected to received VA compensation 
benefits, since this was greater than his pension benefits.  

The veteran, however, argues that he is entitled to 
concurrent receipt of both compensation and pension benefits.  
Unfortunately, the law is clear that concurrent payment of 
both compensation and pension benefits is precluded by law.  
Hence, there is no basis to grant the veteran's claim.  See 
Sabonis, supra.

VII.  Entitlement to Separate Ratings for 
PTSD and Bipolar Disorder with 
Personality Traits

In January 2004, the RO granted service connection and 
assigned a single 100 percent rating for PTSD with bipolar 
disorder and personality traits.  The veteran now requests 
that he be assigned separate ratings for each of these three 
disabilities, which he claims warrant a combined 300 percent 
disability rating.  

The Board finds that the veteran's argument has no legal 
merit, as his symptoms of PTSD and bipolar disorder overlap.  
The Court has held that the critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994); see also 38 C.F.R. § 4.14.  
In other words, providing separate ratings for the veteran's 
PTSD and bipolar disorder would violate the rule against 
pyramiding, and is thus precluded by VA regulation.  Id. 

The Board also points out that a separate rating for the 
veteran's "personality traits," which refers to his axis II 
diagnosis of a personality disorder, is also precluded by VA 
regulation, which provides that personality disorders are not 
diseases within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  In any event, a separate rating for 
his personality disorder is also precluded under 38 C.F.R. 
§ 4.14. 

In conclusion, the claim of entitlement to separation ratings 
for PTSD and bipolar disorder with personality traits is 
precluded by law.  Thus, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis, supra.



VIII.  Entitlement to an Effective Date Earlier 
than July 2, 1997, for the Grant of Service 
Connection for Psychiatric Disabilities

The veteran claims that he is entitled to an effective date 
prior to July 2, 1997, for the grant of service connection 
for PTSD with bipolar disorder.  Since there is no evidence 
of a formal or informal claim prior to July 2, 1997, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  Any communication or action indicating intent to 
apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such an informal claim 
must identify the benefit sought.  An "application" is 
defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2006); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999).

The Board notes that a claim for compensation may be 
considered to be a claim for pension; and a claim for pension 
may be considered to be a claim for compensation.  38 C.F.R. 
§ 3.151(a).  Under 38 C.F.R. § 3.155(a), the claimant or a 
representative of the claimant can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

On July 2, 1997, the RO received the veteran's claim of 
entitlement to service connection for a psychiatric 
disability.  Under 38 U.S.C.A. § 5110(a), therefore, the 
effective date can be no earlier than July 2, 1997.  During 
his April 2007 hearing, the veteran argued that an informal 
claim should have been raised by VA back in 1970, as his 
service medical records clearly showed that he suffered from 
combat fatigue.  The veteran's argument has no merit, 
however, as the effective date can be no earlier than the 
date of claim.  The Board is bound by the applicable statutes 
and regulations pertaining to VA.  38 C.F.R. § 19.5 (2007).  
Accordingly, an effective date prior to July 2, 1997, cannot 
be granted.

Although not specifically raised, the Board has considered 
the potential argument that the claim for nonservice-
connected pension benefits submitted in October 1993 was also 
a claim for service connection for a psychiatric disability.  
However, this argument also fails.  In a VA Form 21-527 
(Income - Net Worth and Employment Statement) the veteran 
listed "psychiatric" as one of his illnesses which 
precluded him from working.  Following a VA psychiatric 
examining, the RO issued a rating decision in March 1995 in 
which it granted the veteran nonservice-connected pension 
benefits.

While the provisions under 38 C.F.R. § 3.151(a) state that a 
claim for pension may be considered to be a claim for 
compensation (and vice versa), the Board finds that the 
veteran's October 1993 claim for pension benefits cannot also 
be a claim for compensation based upon the facts in this 
case.  The regulation states that a claim for pension "may 
be" considered to be a claim for compensation, see id.; 
however, it does not indicate that a claim for pension "will 
be" or "must be" a claim for compensation benefits.  Thus, 
not every claim for pension is a claim for compensation and 
vice versa.  See Stewart, 10 Vet. App. at 18 ("Secretary is 
not automatically required to treat every compensation claim 
as also being a claim for pension or vice versa . . . . 
Rather, the Secretary has to exercise his discretion under 
[38 C.F.R. § 3.151(a)] in accordance with the contents of the 
application and the evidence in support of it").

In Stewart, the Court held that the veteran's application for 
pension benefits was not also a claim for compensation 
benefits, noting that there was no evidence submitted with 
the application for pension that should have caused VA to 
construe it as a claim for compensation.  Specifically, the 
Court noted that the veteran had left blank those portions of 
the application that pertained to a filing for compensation. 

This case is analogous to Stewart in that nowhere in his VA 
Form 21-527, submitted in October 1993, did the veteran 
indicate that he was also seeking  service connection for a 
psychiatric disorder.  In short, the Board finds that this 
form could not reasonably be considered as a claim for 
compensation benefits, as there is nothing within the four 
corners of that document that showed an intent to file a 
claim for service connection for a psychiatric disorder.  See 
38 C.F.R. § 3.151.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the assignment of an 
effective date prior to July 2, 1997, for the grant of 
service connection for the veteran's psychiatric disability; 
hence, there is no doubt to be resolved.  See 38 U.S.C.A. § 
5107(b).  

IX.  Entitlement to an Effective Date Earlier 
than April 3, 1998, for Special Monthly Pension 
at the Housebound Rate

In the case of a veteran entitled to pension, an increase in 
the rate of pension is authorized where the veteran has 
certain additional severe disabilities or is permanently 
housebound.  The veteran may be entitled to special monthly 
pension in the form of housebound benefits if he or she has a 
single permanent disability that is 100 percent disabling and 
additional disabilities independently rated as 60 percent or 
more disabling under the provisions of 38 C.F.R. Part 4 
(2007), or if he is "permanently housebound" by reason of 
disability.  See 38 C.F.R. § 3.351(d).  The requirement that 
the veteran be "permanently housebound" is met when the 
veteran is substantially confined to his or her dwelling and 
the immediate premises, and it is reasonably certain that the 
disabilities that result in his confinement will continue 
throughout his lifetime.  Id.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

The general rule for claims for increase is that the award is 
effective the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R.              
§ 3.400(o)(l).  A claim for housebound benefits is a claim 
for additional benefits payable in a specific circumstances 
to an individual entitled to, in this case, nonservice-
connected pension.  

The Board also considered the provisions of 38 C.F.R. § 
3.401, which specifically addresses housebound benefits as 
follows: "(1) Except as provided in Sec. 3.400(o)(2) [which 
applies only to compensation and is not applicable to this 
pension claim], the date of receipt of claim or date 
entitlement arose, whichever is later.  However, when an 
award of pension or compensation based on an original or 
reopened claim is effective for a period prior to the date of 
receipt of the claim, any additional pension or compensation 
payable by reason of need for aid and attendance or 
housebound status shall also be awarded for any part of the 
award's retroactive period for which entitlement to the 
additional benefit is established.  38 C.F.R. § 3.401(a).

Under this provision, the effective date for an award of 
pension benefits based on housebound status is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  The remaining portion of this regulation is 
applicable only if there has been a retroactive award of the 
basic pension benefits.  Such is the case here.  This part of 
the regulation provides for an earlier effective date of 
additional housebound benefits where pension benefits have 
been awarded for any part of the award's retroactive period 
for which entitlement to the additional benefits is 
established.  Id.

In this case, the veteran filed a claim of entitlement to 
nonservice-connected pension benefits on October 13, 1993.  
The RO granted the veteran's claim in a March 1995 rating 
decision.  The effective date for this award was October 13, 
1993, the date of receipt of claim.  The RO noted that the 
veteran's combined disability rating for pension purposes was 
90 percent.  At that time, however, there was no claim 
pending for special monthly pension.

On July 27, 2000, the veteran filed a claim for special 
monthly pension.  In an April 2003 rating decision, the RO 
awarded the veteran special monthly pension benefits based on 
housebound status.  The RO initially assigned an effective 
date of July 27, 2000, for this award, the date of receipt of 
claim.  The veteran appealed that decision.

In a March 2005 rating decision, however, the RO assigned an 
earlier effective date of May 31, 2000.  In reaching this 
decision, the RO pointed out that a January 2004 rating 
decision granted service connection and assigned a 100 
percent disability rating for PTSD with bipolar disorder and 
personality traits, effective July 2, 1997.  The RO also 
granted increased ratings for his right foot disability, with 
a 20 percent  rating assigned from April 3, 1998, and a 30 
percent rating assigned from May 31, 2000. 

Thereafter, the RO assigned an effective date of April 3, 
1998, for the award of special monthly pension based on 
housebound status.  Therefore, the issue on appeal is 
entitlement to an effective date earlier than April 3, 1998, 
for special monthly pension at the housebound rate.

After carefully reviewing the evidence of record, the Board 
finds no basis to assign an effective date earlier than April 
3, 1998, for the veteran's award of special monthly pension 
based on housebound status.  The Board notes that the veteran 
filed his claim for nonservice-connected pension benefits on 
October 13, 1993.  At that time, however, there was no claim 
pending for special monthly pension.  Indeed, it was no until 
July 27, 2000, that the veteran filed a claim for special 
monthly pension. 

The Board also notes that the veteran did not have a 
disability rated at the 100 percent level until July 2, 1997, 
at which time service connection was granted and a 100 
percent rating assigned for a psychiatric disorder.  However, 
the veteran's psychiatric disorder did not meet the criteria 
for special monthly pension based on housebound status.  In 
other words, no evidence showed that the veteran was confined 
to his dwelling and the immediate premises due to his 
psychiatric disability.  Therefore, an effective date of July 
1997, for special monthly pension based on housebound status 
is not warranted.  

Instead, the record discloses that the veteran first met the 
criteria for special monthly pension based on housebound 
status on April 3, 1998, the dated on which his right foot 
disability met the schedular criteria for a 20 percent 
disability rating.  This increased in disability, combined 
with the 100 percent disability rating assigned for his 
psychiatric disability, was the basis for special monthly 
pension based on housebound status.  In other words, there is 
simply no medical evidence that the veteran was substantially 
confined to his dwelling and the immediate premises as a 
result of his disabilities prior to April 3, 1998. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
an effective date prior to April 3, 1998, for the award of 
special monthly pension at the housebound rate.  Thus, the 
appeal is denied.

X.  Increased Ratings for 
Degenerative Arthritis of the 
Right Knee

The record shows that the veteran developed arthritis in his 
right knee while on active duty.  As a result, in a September 
1996 rating decision, the RO granted service connection and 
assigned a 10 percent disability rating for degenerative 
arthritis of the right knee, status post meniscectomies, 
effective June 1992.  The veteran appealed that decision with 
respect to the assignment of the 10 percent rating. 

In March 2003, the RO granted an increased rating to 20 
percent for the veteran's arthritis of the right knee based 
on limitation of motion.  The RO also assigned a separate 10 
percent rating based on instability (or laxity) of the right 
knee joint, effective June 1992.  The authority for providing 
separate ratings for instability and limitation of motion due 
to arthritis come from an opinion of the General Counsel of 
the VA in which it was determined that separate ratings may 
be assigned under DC 5257 for instability and DC 5003 for 
arthritis.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).

In February 2006, the RO granted an increased rating to 30 
percent for the veteran's arthritis of the right knee, based 
on limitation of extension, and continued the 10 percent 
rating for instability.  Therefore, two issues must be 
adjudicated by the Board: (1) entitlement to an initial 
disability rating in excess of 30 percent for degenerative 
arthritis of the right knee causing limitation of motion; and 
(2) entitlement to an initial disability rating in excess of 
10 percent for degenerative arthritis of the right knee 
causing instability.   

Since the veteran's claim arise from his disagreement with 
the initial ratings assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

A.  Limitation of Motion

The RO evaluated the veteran's degenerative arthritis of the 
right knee under DC 5003, which provides that degenerative 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of flexion and extension of 
the leg is rated in accordance with DC 5260 and DC 5261, 
respectively.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.

Limitation of flexion of the knee is rated in accordance with 
DC 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5261.

The Board notes that VA regulation defines normal range of 
motion for the leg as zero degrees of extension and 140 
degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  

The Board notes that the 30 percent rating was assigned under 
DC 5261 for limitation of extension.  Applying DC 5261 to the 
facts of this case, the Board finds that the preponderance of 
the evidence is against an initial disability rating in 
excess of 30 percent for the veteran's right knee disability.  
In particular, three VA examination reports as well as 
outpatient treatment records show that the veteran's right 
knee has demonstrated extension between zero and 20 degrees, 
thereby precluding a disability rating in excess of 30 
percent under DC 5261.

The veteran's right knee demonstrated motion from zero 
degrees of extension to 115 degrees of flexion when examined 
by VA in August 1996, from 5 degrees of extension to between 
80 and 100 degrees of active flexion when examined by VA in 
September 1998, and from 10 degrees of extension to 90 
degrees of flexion when examined by VA in August 2005 - 
however, this most recent examination report also notes that 
extension was limited to 20 degrees and flexion limited to 85 
degrees after repeated attempts. 

Based on this 20 degrees loss of extension on one occasion 
after repetitive use, the RO assigned a 30 percent disability 
rating under DC 5261, as this code provides that extension 
limited to 20 degrees warrants a 30 percent rating.  Although 
it appears that the veteran's right knee did not meet the 
criteria for a 30 percent rating based on limitation of 
extension until August 2005, the RO nevertheless assigned the 
30 percent rating back to June 1992, thereby affording the 
veteran a significantly greater benefit than he was entitled 
to.  Thus, a disability rating in excess of 30 percent is not 
warranted based on limitation of extension under DC 5261. 

For these reasons, the Board also finds that a disability 
rating in excess of 30 percent is not warranted on the basis 
of functional loss due to pain, or on the basis of weakened 
movement, excess fatigability, or pain on movement.  See 38 
C.F.R.      §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202, 204-08 (1995).  Since the 30 percent rating 
has been assigned based solely on the fact that his right 
knee had limited extension of 20 degrees on only one occasion 
after repetitive use, a higher rating is not appropriate 
under DC 5261.  Simply stated, the veteran has been fully 
compensated for any functional loss due to pain after 
repetitive use.  As such, a disability rating in excess of 30 
percent is not warranted under these circumstances.  38 
C.F.R. §§ 4.40, 4.45, 4.59.

In reaching this decision, however, the Board finds that a 
separate 10 percent rating is warranted based on limitation 
of flexion of the knee under DC 5260.  The authority for 
providing separate ratings under DC 5260 and DC 5261 for 
disability of the same joint comes from an opinion of the 
General Counsel of the VA. See VAOPGCPREC 9- 2004 (September 
17, 2004). 

The Board notes that the veteran's right knee disability does 
not meet the criteria for a compensable disability rating 
under DC 5260, as flexion has never been limited to 45 
degrees.  Nevertheless, a 10 percent disability rating is 
warranted based on the fact that the veteran's right knee 
exhibits some loss of flexion due to pain.  This loss of 
flexion due to pain, combined with X-ray evidence of 
arthritis, warrants the assignment of a 10 percent rating.  
See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) 
(holding that a painful major joint or group of joints 
affected by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and 
entitled to a 10 percent rating, even though there is no 
actual limitation of motion).  

In other words, the veteran's pain is the basis for a 
separate 10 percent rating under DC 5260, for limitation of 
flexion.  Nevertheless, in light of the fact that the 
veteran's right knee has noncompensable flexion, there is 
simply no basis to assign a disability rating in excess of 10 
percent.  38 C.F.R. §§ 4.40, 4.45, 4.59.

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 30 
percent for his arthritis of the right knee causing 
limitation of extension.  However, the Board finds that, 
since the initial grant of service connection, a separate 10 
percent rating is warranted for arthritis causing limitation 
of flexion of the right knee. 

B.  Instability

Pursuant to DC 5257, the veteran has been assigned a separate 
10 percent disability rating for his arthritis of the right 
knee based on instability.  For the reasons set forth below, 
the Board finds no basis to assign a disability rating in 
excess of 10 percent, as the medical evidence shows only 
slight instability of the right knee joint.  

Under DC 5257, slight impairment of the knee, including 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation; moderate impairment of the knee warrants 
a 20 percent evaluation; and severe impairment of the knee 
warrants a 30 percent evaluation.  See 38 C.F.R. § 4.71a, DC 
5257.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.  

The Board has reviewed the three VA examination reports as 
well as VA outpatient treatment records, none of which shows 
moderate subluxation or lateral instability of the right 
knee.  For instance, the August 1996 VA examination report 
notes that Lachman testing, anterior drawer sign, and 
McMurray testing were all negative.  The September 1998 VA 
examination report also notes that drawer sign was negative, 
with no evidence of laxity.  Lastly, the August 2005 VA 
examination report notes that both anterior and poster drawer 
signs were negative, and that only "slight" instability was 
present.  

In light of these findings, these three VA examination 
reports show no more than slight instability of the right 
knee joint, thereby providing highly probative evidence 
against the claim of entitlement to an initial disability 
rating in excess of 10 percent for arthritis of the right 
knee causing instability under DC 5257.   

The Board also reviewed VA outpatient treatment records dated 
from 1996 to 2006, none of which shows any significant 
instability of the veteran's right knee joint.  Although 
these records show that the veteran wears a knee brace and 
occasionally ambulates with a cane or crutch, the Board 
points out that the veteran also has other disabilities 
involving his left knee and lower back, which may account for 
his use of a cane or crutch.  

The Board thus finds that the medical evidence simply does 
not support the veteran's claim for a disability rating 
greater than 10 percent for his service-connected right knee 
disability on the basis of instability.  Since the medical 
evidence contradicts the veteran's contentions made at his 
recent hearing concerning daily instability of the right knee 
joint, the Board finds that his testimony is not reliable in 
this regard, and therefore of little evidentiary weight 
concerning this issue.  See Smith v. Derwinski, 1 Vet. App. 
235, 237 (1991) (determining the credibility of evidence is a 
function for the Board).  

In conclusion, the Board finds that the preponderance of the 
evidence is against an initial disability rating in excess of 
10 percent for the veteran's degenerative arthritis of the 
right knee causing instability.  As the preponderance of the 
evidence is against this aspect of the veteran's claim, the 
doctrine of reasonable doubt is not for application, 38 
U.S.C.A. § 5107(b), and the appeal is denied.

XI.  Increased Rating for a Right Foot 
Disability

The record shows that the veteran fractured his right foot 
prior to service, but then aggravated this preexisting 
condition while on active duty.  In December 1970, the RO 
granted service connection and assigned a 10 percent rating 
for residuals of an old fracture with post-traumatic 
arthritis of the right foot.  

In April 1998, the veteran filed a claim for increased 
compensation benefits.  In May 2000, the RO granted an 
increased rating to 20 percent for the veteran's right foot 
disability, effective April 1998.  The veteran appealed that 
decision and requested a higher disability rating.  In a July 
2004 rating decision, the RO granted an increased disability 
rating to 30 percent for this disability.  However, instead 
of granting the increase back to the date of claim, April 
1998, the RO assigned an effective date of May 31, 2000.  

Therefore, two issues must be adjudicated by the Board:  (1) 
entitlement to a disability rating in excess of 20 percent 
for residuals of a fracture of the right foot involving 
traumatic arthritis, limitation of motion, and acquired pes 
cavus, for the period prior to May 31, 2000; and (2) 
entitlement to a disability rating in excess of 30 percent 
for this disability, for the period since May 31, 2000.

A.  Prior to May 31, 2000

Disabilities of the feet are governed by the provisions of 
38 C.F.R. § 4.71a, DCs 5276 through 5284 (2007).  Several 
disabilities listed in this portion of the rating schedule 
are expressly denoted as "unilateral," see, e.g., DCs 5280, 
5281 and 5282, while other disabilities are rated the same 
regardless of whether the disability present is unilateral or 
bilateral.  See, e.g., DC 5279.  Still, other disabilities 
are given one rating if the condition is unilateral and a 
different rating if the condition is bilateral.  See, e.g., 
DCs 5276 and 5278.

For the period prior to May 31, 2000, the veteran's right 
foot disability has been rated as 20 percent disabling under 
DC 5010 (arthritis due to trauma) and 5284 (other foot 
injuries).  Under DC 5010, traumatic arthritis, substantiated 
by X- ray findings, is to be evaluated under DC 5003 for 
degenerative arthritis, which in turn provides that such 
disability will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.

The Board notes that there is no specific code provision 
pertaining to limitation of motion of the foot.  However, 
limitation of motion of the ankle is rated pursuant to DC 
5271.  However, since this diagnostic code does not provide a 
disability rating higher than 20 percent, it is not relevant 
to this appeal.  38 C.F.R. § 4.71a, DC 5271 (2007).

Nevertheless, ratings higher than 20 percent are provided 
under DC 5270 where the ankle is ankylosed.  See 38 C.F.R. § 
4.71a, DC 5270.  Ankylosis is "[s]tiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 
(25th ed. 1990).  In this case, however, no evidence shows 
that the veteran's right ankle has ever been ankylosed.  
Thus, this diagnostic code is also inapplicable to this 
appeal. 

Under DC 5284, a 10 percent rating is assigned for a moderate 
foot injury, a 20 percent rating for a moderately severe foot 
injury, and a 30 percent rating for a severe foot injury.  A 
40 percent disability rating, the highest available under 
this code provision, is assigned for actual loss of use of 
the foot.  38 C.F.R. § 4.71a, DC 5284.  Words such as 
"moderate," "moderately severe," and "severe" are not 
defined in the Rating Schedule. 

Since the veteran's right foot disability involves pes cavus, 
the Board will also consider DC 5278, which provides a 30 
percent rating for acquired unilateral pes cavus if there is 
marked contraction of plantar fasciae with dropped forefoot, 
all toes hammer toes, very painful callosities, and marked 
varus deformity.  See 38 C.F.R. § 4.71a, DC 5278.

Applying the above criteria to the facts of this case, the 
Board finds no basis to assign a disability rating in excess 
of 20 percent for the veteran's right foot disability for the 
period prior to May 31, 2000.  The only relevant evidence 
during this period includes a VA examination report as well 
as VA outpatient treatment records, all of which provide 
evidence against the claim. 

During a VA examination in October 1998, the examiner 
observed a deformity of the right navicular bone.  Range-of-
motion testing of the right ankle revealed dorsiflexion of 15 
degrees, plantar flexion of 40 degrees, eversion of 20 
degrees, and inversion of zero degrees.  Muscle strength was 
5/5 with all movement except for 4/5 strength with eversion.  
Tenderness was present at the lateral malleolus anterior 
joint space, with slight tenderness around the medial 
malleolus of the right ankle.  No tenderness was present 
around the Achilles tendon area.  A high arch was observed 
while the veteran was standing.  Calcaneous was neutral from 
behind.  The diagnosis was right ankle arthritis and limited 
motion.  The examiner commented that the veteran had only 
mild limitation of motion due to arthritis.  

The Board concludes that these findings are not analogous to 
a severe foot injury, as required for a 30 percent disability 
rating under DC 5284.  Although the word "severe" is not 
defined in the Rating Schedule, the Board places significant 
probative value on the fact that the veteran's right ankle 
demonstrated full dorsiflexion with only a 5 degree loss of 
plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2007) 
(defining full range of motion of the ankle as 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion).  The Board 
also places significant weight on the fact that muscle 
strength during range-of-motion testing was 5/5 throughout 
except for a slight loss of strength with eversion.  In sum, 
these findings are not analogous to a severe foot injury as 
contemplated under DC 5284.  

These findings also do not meet the criteria for a 30 percent 
disability rating under DC 5278, as there is no evidence of 
any marked contraction of plantar fasciae with dropped 
forefoot, all toes hammer toes, very painful callosities, and 
marked varus deformity.  Simply stated, a disability rating 
in excess of 20 percent is not warranted pursuant to DC 5278.

In addition to this VA examination report, the Board also 
reviewed VA outpatient treatment records dated prior to May 
31, 2000.  None of these records, however, shows that the 
veteran's right foot disability is manifested by a severe 
foot injury.  In addition, none of these records makes any 
reference to the criteria listed for a 30 percent rating 
under DC 5278, namely marked contraction of plantar fasciae 
with dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity.  Lastly, there is no 
evidence contained in these records that the veteran's right 
ankle is anklyosed. 

Since it appears that the 20 percent rating has been assigned 
during this period largely due to the veteran's subjective 
complaints of painful motion, with very little limitation of 
motion of the right ankle noted, there is simply no basis to 
assign a disability rating in excess of 20 percent on the 
basis of functional loss due to pain, or on the basis of 
weakened movement, excess fatigability, or pain on movement.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. 
App. at 204-08.  

For these reasons and bases, the Board finds no basis to 
assign a disability rating in excess of 20 percent for the 
veteran's service-connected right foot disability prior to 
May 31, 2000.  As the preponderance of the evidence is 
against this aspect of the veteran's claim, the doctrine of 
reasonable doubt is not for application, 38 U.S.C.A.               
§ 5107(b), and the appeal is denied.

B.  Since May 31, 2000

The RO granted an increased rating of 30 percent for the 
veteran's right foot disability on the basis of a VA 
outpatient treatment record dated on May 31, 2000.  On that 
date, the veteran reported intermittent right foot pain from 
the lateral heel area to the ankle joint.  A physical 
examination revealed a cavus foot structure, ankle 
instability, digital contractures of digits two through five, 
and multiple plantar tylomas.  The diagnoses pertaining to 
the right foot were pes cavus, hallux valgus, hammertoes 
deformities, and tylomas.  

Based on these findings, the RO granted a 30 percent 
disability rating pursuant to DC 5284, for a severe foot 
injury, effective May 31, 2000.  However, since these 
findings show that the veteran still has some use of his 
right foot, a 40 percent disability rating is not warranted 
under DC 5284.  There is also no evidence of ankylosis of the 
right ankle, thereby precluding a disability rating in excess 
of 30 percent under DC 5270.

The Board also reviewed VA outpatient treatment records dated 
since May 31, 2000, as well as several VA examination 
reports, none of which shows that the veteran is unable to 
use his right foot or that his right ankle is ankylosed.  Of 
particular relevance, a December 2003 VA examination report 
notes that all toes of the right foot had 5/5 strength, with 
right ankle motion showing 10 degrees of dorsiflexion, 40 
degrees of plantar flexion, and 10 degrees of eversion and 
inversion.  An August 2005 VA examination report showed 
similar findings, with right ankle motion showing 10 degrees 
of dorsiflexion and 25 degrees of plantar flexion.  It thus 
appears that the veteran still has use of his right foot and 
that his right ankle is not ankylosed. 

In light of these findings, namely full strength of the right 
foot with significant motion of the right ankle, the Board 
concluded that a disability rating in excess of 30 percent is 
not warranted on the basis of functional loss due to pain, or 
on the basis of weakened movement, excess fatigability, or 
pain on movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca, 8 Vet. App. at 204-08.  

For these reasons and bases, there is simply no basis to 
assign a disability rating in excess of 30 percent for the 
veteran's service-connected right foot disability since May 
31, 2000.  Because the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable doubt 
is not for application.  38 U.S.C.A. § 5107(b).  Hence, the 
appeal is denied.

XII.  Increased Rating for Presternal Dermatitis of the Scalp

The veteran developed presternal dermatitis on his scalp 
while on active duty.  A February 1976 rating decision 
therefore granted service connection and assigned a 
noncompensable (zero percent) disability rating for 
presternal dermatitis of the scalp.  In August 1998, the 
veteran filed a claim for increased compensation benefits.  
In May 2000, the RO denied the veteran claim and continued 
the noncompensable rating.  The veteran appealed that 
decision. 

The veteran's presternal dermatitis of the scalp was rated by 
analogy to eczema under DC 7806.  At the time the veteran 
filed his claim, eczema was rated at the noncompensable level 
with slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area.  See 38 C.F.R. § 4.118, 
DC 7806 (prior to August 30, 2002).

A 10 percent evaluation was assigned for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation was 
assigned for eczema with constant exfoliation or itching, 
extensive lesions, or marked disfigurement; and a 50 percent 
evaluation was assigned for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  Id.

During the course of this appeal, VA issued new regulations 
for evaluating skin disabilities, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased rating for the veteran's skin condition is 
warranted.

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made. See 38 
U.S.C.A. § 5110(g).

Under the revised criteria, DC 7806 provides a noncompensable 
rating if it involves less than 5 percent of the entire body 
or exposed body areas are affected, and no more than topical 
therapy is required during the past 12-month period.  A 10 
percent rating is warranted if at least five percent, but 
less than 20 percent, of the entire body, or at least five 
percent, but less than 20 percent, of exposed areas are 
affected, or if intermittent systemic therapy (such as 
corticosteroids or other immunosuppressive drugs) has been 
required for a total duration of less than six weeks during 
the past 12-month period.  See 38 C.F.R. § 4.118, DC 7806 
(2007).

The next higher rating of 30 percent requires evidence of 
exposure from 20 percent to 40 percent of the entire body or 
20 percent to 40 percent of exposed areas affected; or the 
need for systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  
Id.

The highest rating allowable pursuant to this Code, 60 
percent, requires evidence of exposure of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or the need for constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  Id.

Applying both the old and the new criteria to the facts of 
this case, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for the 
veteran's dermatitis of the scalp.  In denying the veteran's 
claim, the Board notes that this condition has remained 
inactive since the veteran filed his claim for increased 
compensation benefits in 1998.  Several VA examination report 
illustrate this point.  

During a VA examination in October 1998, the only findings 
involving the veteran's skin pertained to his chest, abdomen, 
back, and arms.  However, there was no evidence of any skin 
problem involving his scalp.  Parenthetically, the Board 
notes that, in a March 2005 rating decision, the RO granted 
service connection and assigned a 10 percent rating for 
dermatophytosis, to include tinea pedis tinea cruris, and 
tinea corposis.  This issue is not currently on appeal before 
the Board; instead, the only relevant area for this appeal 
involves the veteran's scalp. 

A July 2005 VA examination report also notes that no active 
skin disease was shown on the veteran's scalp.  Indeed, at 
that time the veteran's only complaint concerning his skin 
involved his groin.  The diagnosis was "Chronic tinea pedis, 
tinea cruris and tinea corposis well-controlled with 
medication with no evidence of active disease."  Hence, this 
examination report also provides evidence against the claim.  

In addition to these VA examination reports, the Board 
reviewed numerous VA and private treatment records, none of 
which makes any reference to the veteran's scalp.  In short, 
the Board finds that the medical evidence simply does not 
support the veteran's claim for a compensable disability 
rating for his dermatitis of the scalp.  

Since the medical evidence contradicts the veteran's 
contentions made at his recent hearing, the Board affords 
little evidentiary weight to his statements, which are 
clearly unsupported by the medical evidence of record.  See 
Smith, 1 Vet. App. at 237.  In other words, the veteran's 
contentions are outweighed by the objective medical evidence 
in this case, which does not support a compensable rating for 
this condition.  Accordingly, the appeal is denied.

XIII.  The Duty to Notify and the Duty to Assist

The Board notes that the veteran's claims for special monthly 
compensation for loss of use of a creative organ, entitlement 
to concurrent receipt of VA compensation and pension 
benefits, and entitlement to separate ratings for PTSD and 
bipolar disorder with personality traits have been denied as 
a matter of law.  Consequently, the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are not applicable.  See §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b)(1).  The law provides that VA must refrain from 
providing assistance in obtaining evidence when the 
appellant, as in this case, is ineligible for the benefit 
sought "because of lack of qualifying service, lack of 
veteran status, or other lack of legal entitlement."  38 
C.F.R. § 3.159(d).  See also VAOPGCPREC 5- 2004; Mason v. 
Principi, 16 Vet. App. 129 (2002). 

With respect to the remaining issues decided in this 
decision, the Board finds that VA has fully complied with the 
duty-to-notify provisions of the VCAA.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters by the 
RO dated in October 2002, February 2003, April 2003, August 
2003, April 2004, November 2005, and March 2006:  (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested that he 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim[s]."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006)

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless.)

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case:  (1) based on the communications sent to the 
veteran over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) based on his contentions as well as the 
communications provided to him by the VA, it is reasonable to 
expect that she understands what was needed to prevail.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical records identified by the veteran and his 
representative.  In correspondence submitted in August 2007, 
the veteran indicted that X-rays had recently been performed 
on his knees.  However, since arthritis in the veteran's 
right knee joint has already been established, these 
outstanding X-rays are not relevant to this appeal.  The 
veteran was also afforded appropriate examinations to 
determine the severity of his service-connected right foot 
and right knee disabilities, all of which appear adequate for 
rating purposes. 

The Board also finds that a VA examination is not necessary 
to determine whether the veteran's claimed hip disability, 
cataracts, and sebaceous cyst of the back are related to 
service, as the standards of the Court's recent decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  Under McLendon, VA must provide a medical examination 
in a service-connection claim when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Id at 81.  See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

In this case, there is no evidence of a disability involving 
either hip, thereby failing to meet the essential first prong 
of McLendon.  In addition, none of the veteran's service 
medical records makes any reference to an eye disorder, 
including cataracts specifically, or a tumor of the back.  In 
light of these findings, the second and third prongs of 
McLendon have not been met.  

Lastly, there is no indication in the record that any 
additional evidence relevant to the effective-date claims 
decided herein is available and not part of the claims file.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.


ORDER

Service connection for a bilateral hip disability is denied.

Service connection for cataracts is denied.

Service connection for a tumor of the back is denied.

Service connection for loss of teeth and periodontitis is 
denied.

Entitlement to special monthly compensation for loss of use 
of a creative organ is denied.

Entitlement to concurrent receipt of VA compensation and 
pension benefits is denied.

Entitlement to separate ratings for post-traumatic stress 
disorder and bipolar disorder with personality traits is 
denied.

An effective date earlier than July 2, 1997, for the grant of 
service connection for psychiatric disabilities is denied.

An effective date earlier than April 3, 1998, for the grant 
of special monthly pension at the housebound rate is denied. 

An initial disability rating in excess of 30 percent for 
degenerative arthritis of the right knee causing limitation 
of extension is denied. 

An initial 10 percent disability rating for degenerative 
arthritis of the right knee causing limitation of flexion is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 

An initial disability rating in excess of 10 percent for 
degenerative arthritis of the right knee causing instability 
is denied.   

A disability rating in excess of 20 percent for residuals of 
a fracture of the right foot involving traumatic arthritis, 
limitation of motion, and acquired pes cavus, for the period 
prior to May 31, 2000, is denied.

A disability rating in excess of 30 percent for residuals of 
a fracture of the right foot involving traumatic arthritis, 
limitation of motion, and acquired pes cavus, for the period 
since May 31, 2000, is denied.

A compensable disability rating for presternal dermatitis of 
the scalp is denied.


REMAND

In a March 1995 rating decision, the veteran was awarded 
nonservice-connected pension benefits.  Thereafter, the 
veteran filed a claim seeking special monthly pension based 
on the need for aid and attendance.  Increased pension 
benefits are payable to a veteran who needs regular aid and 
attendance.  38 U.S.C.A. § 1521(d) (West Supp. 2005); 38 
C.F.R. § 3.351(a)(1) (2007).

After it was determined that his service-connected 
disabilities had worsened, however, the veteran was granted 
the greater benefit of compensation, effective July 1997.  
The veteran thus elected to received VA compensation 
benefits, since this was greater than his pension benefit.  
Therefore, it appears that the veteran would benefit from 
receiving special monthly compensation instead of special 
monthly pension.  Since the issue of special monthly 
compensation has never been adjudicated, however, the RO 
should clarify with the veteran whether he wishes to have 
this issue adjudicated by the RO.   

Next, the Board notes that an April 2007 rating decision 
denied service connection for sigmoid diverticulosis and 
internal hemorrhoids (claimed as intestinal polyps and 
bleeding).  In a letter submitted in May 2007, the veteran 
indicated that he disagreed with that decision.  This clearly 
constitutes a timely notice of disagreement.  38 C.F.R. 
§§ 20.201, 20.302 (2007).  However, the RO has not issued a 
statement of the case in response to the veteran's notice of 
disagreement.

The filing of a notice of disagreement places a claim in 
appellate status.  Therefore, the failure to issue a 
statement of the case in such a circumstance renders a claim 
procedurally defective and necessitates a remand.  See 38 
C.F.R. §§ 19.9, 20.200, 20.201 (2007); see also Manlincon v. 
West, 12 Vet. App. 238 (1999).  The purpose of the remand is 
to give the RO an opportunity to cure this defect.

Thereafter, the RO should return the claims file to the Board 
only if the veteran perfects his appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also 
In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case and a VA Form 9 
[substantive appeal], the Board is not required, and in fact, 
has no authority, to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should clarify with the 
veteran whether he wants the RO to 
adjudicate the issue of entitlement to 
special monthly compensation based on the 
need for regular aid and attendance.  If 
the veteran elects to have this claim 
adjudicated, the RO should conduct all 
appropriate action, to include issuing 
the veteran a supplemental statement of 
the case.  

2.  The RO should issue the veteran a 
statement of the case addressing the 
issue of entitlement to service 
connection for sigmoid diverticulosis and 
internal hemorrhoids (claimed as 
intestinal polyps and bleeding).  The 
veteran should be given an opportunity to 
perfect an appeal by submitting a timely 
substantive appeal in response thereto.  
The RO should advise the veteran that the 
claims file will not be returned to the 
Board for appellate consideration of this 
issue following the issuance of the 
statement of the case unless he perfects 
his appeal.

The purpose of this REMAND is to ensure due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


